UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Pioneer Multi-Asset Floating Rate Trust Address of principal business office: 60 State Street Boston, Massachusetts 02109 Telephone number (including area code): (617) 742-7825 Name and address of agent for service of process: Terrence J. Cullen Pioneer Investment Management, Inc. 60 State Street Boston, Massachusetts02109 copies to: Roger P. Joseph, Esq. Bingham McCutchen LLP 150 Federal Street Boston, Massachusetts 02110 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes[X]No[] NOTICE Notice is hereby given that this Notification of Registration has been executed on behalf of the Trust by a trustee of the Trust as a trustee and not individually and the obligations of or arising out of this Notification of Registration are not binding upon any of the trustees, officers or shareholders of the Trust individually, but are binding only upon the assets and property of the Trust. SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this Notification of Registration to be duly signed on its behalf in the City of Boston and the Commonwealth of Massachusetts on the 7th day of September, 2010. Pioneer Multi-Asset Floating Rate Trust By: /s/ Daniel K. Kinsbury Daniel K. Kingsbury Trustee ATTEST: /s/ Christopher J. Kelley Christopher J. Kelley Associate General Counsel Pioneer Investment Management, Inc.
